DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 02/18/21 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both a control unit (see, for example, paragraphs 0094-0096 of the applicant’s specification) and a commercially available computer (see, for example, paragraph 0096 of the applicant’s specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 18-19 are objected to because of the following informalities:
Claim 5 states, “The method of claim 1 further comprising, in response to the search being successful: calculating the second measurement path …” However, claim 1 discloses that the second measurement path is only calculated when the search is unsuccessful. It will be construed that the claim should state, “The method of claim 1 further comprising, in response to the search being unsuccessful: calculating the second measurement path …”
Claims 18-19 are dependent on Claim 17, but Claim 17 discloses a non-transitory computer-readable medium, while claims 18-19 only disclose a computer-readable medium. Claims 18-19 should also be modified by “non-transitory.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 10-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froewis et al (DE 102016120557 A1) (see attached machine translation) in view of Noda (US PgPub 20160341533).

With respect to claim 1, Froewis et al discloses:
A method for determining dimensional properties of a measurement object using a coordinate measurement machine, the coordinate measuring machine including a measuring head movable with respect to the measurement object (figure 1; paragraph 0001 states, “The present invention relates to a system for the dimensional measurement of an object, having an optical 3-D sensor with planar contact for acquiring the three-dimensional data of the object, and having a coordinate measuring machine having an optical and/or tactile sensor for the three-dimensional scanning of the object.”; paragraph 0005 states, “these sensors are moved over the object surface with the aid of the coordinate measuring machine along a measurement path.”)
receiving an input command including an information item representing a desired measurement path from a desired start position to a desired end position (paragraph 0005 states, “For a comprehensive determination of the object geometry, these sensors are moved over the object surface with the aid of the coordinate measuring machine along a measurement path.”; input command is inherent to the action of the sensors moving)
searching a data memory to find a first predefined measurement path corresponding to the information item (figure 1, reference 18; paragraph 0017 states, “a memory unit for storing a target measurement path determined on the basis of a target contour of the object …”)
in response to the search being successful such that the first predefined measurement path corresponds to the information item: reading the first predefined measurement path from the data memory, and moving the measuring head along the first predefined measurement path from the first start position to the first end position and capturing at least one measurement point on the measurement object (paragraphs 0028-0029 state, “According to one embodiment of the present invention, the evaluation and control unit is configured to determine target actual deviations between the first three-dimensional data of the object and the target contour of the object and to determine the corrected measurement path on the basis of the target measurement path and the target actual deviations … However, if it is found through the measurement with the aid of the optical 3-D sensor with planar probing that the target actual deviations are small, i.e. below the predefined threshold value, the target measurement path does not have to be corrected, at least in the respective regions.”)
in response to the search being unsuccessful such that no predefined measurement path corresponding to the information item is found: calculating a second measurement path with a second start position and a second end position based on the input command (paragraph 0028 states, “it is particularly preferred that the evaluation and control unit is configured to change the desired measurement path in sections for determining the corrected measurement path, provided that these desired-actual deviations in sections exceed a predefined threshold value.”)
moving the measuring head along the second measurement path from the second start position to the second end position and capturing the at least one measurement point (paragraph 0005 states, “For a comprehensive determination of the object geometry, these sensors are moved over the object surface with the aid of the coordinate measuring machine along a measurement path.”; paragraph 0017 states, “and to move the optical and/or tactile sensor of the coordinate measuring machine along the corrected measurement path in order to acquire second three-dimensional data of the object.”)
determining the dimensional properties of the measurement object based on the captured at least one measurement point (paragraphs 0005 and 0017; “determination of the object geometry” and “acquire second three-dimensional data of the object.”)
With respect to claim 1, Froewis et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the data memory stores a plurality of predefined measurement paths each including a respective predefined start position and a respective predefined end position, and wherein the first predefined measurement path includes a first start position and a first end position
storing the second measurement path in the data memory
With respect to claim 1, Noda discloses:
wherein the data memory stores a plurality of predefined measurement paths each including a respective predefined start position and a respective predefined end position, and wherein the first predefined measurement path includes a first start position and a first end position (figure 3, reference ST150 asks, “Are all paths measured?”; paragraphs 0087, 0096, 0130, and 0143 disclose multiple paths.; it would be obvious to incorporate the teachings of Noda into Froewis et al, so that there are a plurality of paths stored in memory, not just one.)
storing the second measurement path in the data memory (obvious in view of combination; Froewis et al discloses both a memory and accounting for a corrected measurement path; paragraph 0069 of Noda states, “The host computer 500 includes a central processing unit (CPU) 511 and a memory, and controls the coordinate measuring machine 200 …” It would be obvious to one of ordinary skill in the art to also store the second measurement path in data memory for the purposes of keeping records of important data.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Noda into the invention of Froewis et al. The motivation for the skilled artisan in doing so is to gain the benefit of enhanced accounting for scanning path deviations.

With respect to claim 2, Froewis et al, as modified, discloses:
the information item includes at least one predefined tolerance (paragraphs 0028-0029; tolerance defined by deviations according to predefined threshold value)
the search is determined to be successful in response to both of: the desired start position and the first start position corresponding with the at least one predefined tolerance, and the desired end position and the first end position corresponding within the at least one predefined tolerance (paragraph 0029; here, the fact that “the target measurement path does not have to be corrected” is construed as an indicator of success.)

With respect to claim 4, Froewis et al, as modified, discloses:
further comprising adapting at least one of the first start position and the first end position to compensate for the at least one predefined tolerance (paragraph 0024 of Froewis et al states, “By means of this correction, interference contours can furthermore also be compensated for and taken into account in the path planning for the coordinate measuring machine sensor system.”)

With respect to claim 5, Froewis et al, as modified, discloses:
in response to the search being unsuccessful (see claim 1 above):
calculating the second measurement path based on the input command (obvious in view of combination; paragraph 0066 of Noda states, “receives a manual input operation from a user, and transmits the user’s operation instruction; figure 3 shows various input command steps, such as reference ST130)
comparing the first predefined measurement path and the second measurement path (obvious in view of combination; as discussed above, Froewis et al and Noda are directed to finding deviations, and both references teach “comparison”; see paragraphs 0009-0010, 0024, and 0059 of Froewis et al, as well as paragraphs 0092, 0097, 0113, 0120, and 0151 of Noda)
storing the second measurement path in the data memory (obvious in view of combination; storing data in memory is obvious)
in response to the second start position having a smaller deviation from the desired start position than the first star position has from the desired start position, moving the measuring head along the second measurement path (obvious in view of combination; since Froewis and Noda are concerned with reducing deviation, it is obvious for the path (and the corresponding points of the path) that represents less deviation to be chosen)
in response to the second end position having a smaller deviation from the desired end position than the first end position has from the desired end position, moving the measuring head along the second measurement path (obvious in view of combination; since Froewis and Noda are concerned with reducing deviation, it is obvious for the path (and the corresponding points of the path) that represents less deviation to be chosen)

With respect to claim 6, Froewis et al, as modified, discloses:
optimizing the first predefined measurement path to determine a first optimized measurement path; and moving the measuring head along the first optimized measurement path from the first start position to the first end position (paragraph 0029 states, “In other regions of the object, in which however larger target-actual deviations occur, the measurement path can be corrected or adapted accordingly. In this way, the measurement path is thus optimally adapted in all regions of the object to the actual geometry of the object to be measured.”)

With respect to claim 7, Froewis et al, as modified, discloses:
the data memory has a predefined storage capacity; and the predefined storage capacity is determined by a predefined number of storable, predefined measurement paths (inherent; all data memory has a predefined storage capacity; and each measurement path will inherently take up a portion of that capacity, such that the memory can only store a predefined number of measurement paths.)

With respect to claim 10, Froewis et al, as modified, discloses:
wherein at least some of the plurality of predefined measurement paths include at least one of: a travel between the respective start and end positions (Froewis et al paragraph 0005 states, “these sensors are moved over the object surface … along a measurement path.”)

With respect to claim 11, Froewis et al, as modified, discloses:
determining a respective key value based on the respective predefined start position and end position and the plurality of predefined measurement paths (paragraph 0028; “predefined threshold value” reads on claimed “key value”)
wherein each measurement path in the data memory is identified by the respective key value (obvious in view of combination; using a variety of data as memory identifiers is obvious)

With respect to claim 12, Froewis et al, as modified, discloses: 
wherein the respective key value is further determined based on a predefined tolerance (paragraph 0028; threshold value is based on desired deviation levels, which reflect the claimed tolerance)

With respect to claim 14, Froewis et al, as modified, discloses:
wherein the data memory is implemented as a database (inherent to the memory teachings of Froewis et al. Under broadest reasonable interpretation, a database is a structured set of data held in a computer, which is what a memory does.)

With respect to claim 15, Froewis et al, as modified, discloses:
further comprising maintaining the database (inherent to the memory teachings of Froewis et al. Storing and updating information in the memory unit broadly anticipates the claimed “maintaining the database.”)

With respect to claim 16, Froewis et al discloses:
An apparatus for determining dimensional properties of a measurement object (figure 1; abstract)
a workpiece receptacle configured to hold the measurement object (figure 1, reference 22)
a measuring head configured to capture at least one measurement point on the measurement object, wherein the measuring head is displaceable relative to the workpiece receptacle (figure 1, reference 30)
a plurality of drives configured to displace the measuring head along a plurality of movement axes (paragraph 0047)
an evaluation and control unit configured to control the plurality of drives and to receive a measurement signal that the measuring head generates when capturing the at least one measurement point (figure 1, reference 16; paragraph 0047)
a data memory including a database (see claim 1 above; as discussed in claim 14 above, a database, as interpreted under BRI, is inherent to the data memory teachings of Froewis et al.)
wherein the evaluation and control unit (figure 1, reference 16) is configured to:
receive an input command including an information item representing a desired measurement path from a desired start position to a desired end position (see claim 1 above)
search to find a first predefined measurement path corresponding to the information item, wherein the first predefined measurement path includes a first start position and a first end position (see claim 1 above)
in response to the search being successful such that the first predefined measurement path corresponds to the information item: read the first predefined measurement path, and move the measuring head along the first predefined measurement path from the first start position to the first end position and capture the at least one measurement point (see claim 1 above)
in response to the search being unsuccessful such that no predefined measurement path corresponding to the information item is found: calculate a second measurement path with a second start position and a second end position based on the input command (see claim 1 above)
move the measuring head along the second measurement path from the second start position to the second end position and capture the at least one measurement point (see claim 1 above)
determine the dimensional properties of the measurement object based on the captured at least one measurement point (see claim 1 above)
With respect to claim 16, Froewis et al differs from the claimed invention in that it does not explicitly disclose:
configured to store a plurality of predefined measurement paths each including a respective predefined start position and a respective predefined end position
store the second measurement path in the database
With respect to claim 16, Noda discloses:
configured to store a plurality of predefined measurement paths each including a respective predefined start position and a respective predefined end position (figure 3, reference ST150 asks, “Are all paths measured?”; paragraphs 0087, 0096, 0130, and 0143 disclose multiple paths.; it would be obvious to incorporate the teachings of Noda into Froewis et al, so that there are a plurality of paths stored in memory, not just one.)
store the second measurement path in the database (obvious in view of combination; Froewis et al discloses both a memory (which inherently includes a database under BRI) and accounting for a corrected measurement path; paragraph 0069 of Noda states, “The host computer 500 includes a central processing unit (CPU) 511 and a memory, and controls the coordinate measuring machine 200 …” It would be obvious to one of ordinary skill in the art to also store the second measurement path in data memory for the purposes of keeping records of important data.)
With respect to claim 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Noda into the invention of Froewis et al. The motivation for the skilled artisan in doing so is to gain the benefit of enhanced accounting for scanning path deviations.

With respect to claim 17, Froewis et al discloses:
A non-transitory computer-readable medium comprising instructions (suggested by paragraph 0019, which states, “the abovementioned object is achieved by a computer program product which has a program code which is configured to carry out the following method when executed on a computer.”) 
receiving an input command including an information item representing a desired measurement path from a desired start position to a desired end position (paragraph 0005 states, “For a comprehensive determination of the object geometry, these sensors are moved over the object surface with the aid of the coordinate measuring machine along a measurement path.”; input command is inherent to the action of the sensors moving)
searching a data memory to find a first predefined measurement path corresponding to the information item (figure 1, reference 18; paragraph 0017 states, “a memory unit for storing a target measurement path determined on the basis of a target contour of the object …”)
in response to the search being successful such that the first predefined measurement path corresponds to the information item: reading the first predefined measurement path from the data memory, and moving the measuring head of a coordinate measuring machine along the first predefined measurement path from the first start position to the first end position and capturing at least one measurement point on a measurement object (paragraphs 0028-0029 state, “According to one embodiment of the present invention, the evaluation and control unit is configured to determine target actual deviations between the first three-dimensional data of the object and the target contour of the object and to determine the corrected measurement path on the basis of the target measurement path and the target actual deviations … However, if it is found through the measurement with the aid of the optical 3-D sensor with planar probing that the target actual deviations are small, i.e. below the predefined threshold value, the target measurement path does not have to be corrected, at least in the respective regions.”)
in response to the search being unsuccessful such that no predefined measurement path corresponding to the information item is found: calculating a second measurement path with a second start position and a second end position based on the input command (paragraph 0028 states, “it is particularly preferred that the evaluation and control unit is configured to change the desired measurement path in sections for determining the corrected measurement path, provided that these desired-actual deviations in sections exceed a predefined threshold value.”)
moving the measuring head along the second measurement path from the second start position to the second end position and capturing the at least one measurement point (paragraph 0005 states, “For a comprehensive determination of the object geometry, these sensors are moved over the object surface with the aid of the coordinate measuring machine along a measurement path.”; paragraph 0017 states, “and to move the optical and/or tactile sensor of the coordinate measuring machine along the corrected measurement path in order to acquire second three-dimensional data of the object.”)
determining dimensional properties of the measurement object based on the captured at least one measurement point (paragraphs 0005 and 0017; “determination of the object geometry” and “acquire second three-dimensional data of the object.”)
With respect to claim 17, Froewis et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the data memory stores a plurality of predefined measurement paths each including a respective predefined start position and a respective predefined end position, and wherein the first predefined measurement path includes a first start position and a first end position
storing the second measurement path in the data memory
With respect to claim 17, Noda discloses:
wherein the data memory stores a plurality of predefined measurement paths each including a respective predefined start position and a respective predefined end position, and wherein the first predefined measurement path includes a first start position and a first end position (figure 3, reference ST150 asks, “Are all paths measured?”; paragraphs 0087, 0096, 0130, and 0143 disclose multiple paths.; it would be obvious to incorporate the teachings of Noda into Froewis et al, so that there are a plurality of paths stored in memory, not just one.)
storing the second measurement path in the data memory (obvious in view of combination; Froewis et al discloses both a memory and accounting for a corrected measurement path; paragraph 0069 of Noda states, “The host computer 500 includes a central processing unit (CPU) 511 and a memory, and controls the coordinate measuring machine 200 …” It would be obvious to one of ordinary skill in the art to also store the second measurement path in data memory for the purposes of keeping records of important data.)
With respect to claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Noda into the invention of Froewis et al. The motivation for the skilled artisan in doing so is to gain the benefit of enhanced accounting for scanning path deviations.

With respect to claim 18, Froewis et al, as modified, discloses:
further comprising the data memory (paragraph 0017 of Froewis et al discloses memory unit)

With respect to claim 19, Froewis et al, as modified, discloses:
wherein the data memory is structured as a database (inherent; under BRI, a database is a structured set of data held in a computer, which is what a memory does.)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froewis et al (DE 102016120557 A1) (see attached machine translation) in view of Noda (US PgPub 20160341533), as applied to claims 1-2, 4, 6-7, 10-12, and 14-19 above, and further in view of Hajdukiewicz et al (US PgPub 20040244464).

With respect to claim 3, Froewis et al, as modified, discloses:
in response to the search being unsuccessful, searching the data memory for a third predefined measurement path having a fourth start position and a fourth end position, such that the desired start position and the fourth end position correspond within the at least one predefined tolerance and the desired end position and the fourth start position correspond to one another within the at least one predefined tolerance (obvious in view of combination; the path correction teachings of Noda, along with its iterative method in figure 3, suggests multiple measurement paths to try to account for error)
 in response to the third predefined measurement path being found: reading the third predefined measurement path from the data memory (obvious in view of combination; reading in data from memory is obvious)
With respect to claim 3, Froewis et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
inverting the third predefined measurement path to obtain an inverted third measurement path starting from the fourth end position and leading to the fourth start position
moving the measuring head along the inverted third measurement path from the fourth end position to the fourth start position and capturing the at least one measurement point
With respect to claim 3, Hajdukiewicz et al discloses:
inverting the third predefined measurement path to obtain an inverted third measurement path starting from the fourth end position and leading to the fourth start position (paragraph 0040 states, “The CMM may move the probe in a sequence … Reversing the direction of the probe during the sequence will have the added advantage of reduction in the production of ambiguous data due to variations in friction angles as the stylus tip slips around the surface …”; Here, it is clear that inverting measurement paths of a predefined path is known in the context of a coordinate measuring machine.; see also claim 9, which discloses reversing the direction path of a probe.)
moving the measuring head along the inverted third measurement path from the fourth end position to the fourth start position and capturing the at least one measurement point (paragraph 0040)
With respect to claim 3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hajdukiewicz et al into the invention of modified Froewis et al. The motivation for the skilled artisan in doing so is to gain the benefit of accounting for variations that occur due to displacement of the probe, as it travels along a first measurement path.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froewis et al (DE 102016120557 A1) (see attached machine translation) in view of Noda (US PgPub 20160341533), as applied to claims 1-2, 4, 6-7, 10-12, and 14-19 above, and further in view of Muhonen et al (US Pat 7532894).

With respect to claim 8, Froewis et al, as modified, discloses:
the method of claim 7 (as applied to claim 7 above)
With respect to claim 8, Froewis et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
identifying at least one stored, predefined measurement path that has not been selected within a predefined number of searches of the data memory; and deleting the at least one stored, predefined measurement path
With respect to claim 8, Muhonen et al discloses:
identifying at least one stored, predefined measurement path that has not been selected within a predefined number of searches of the data memory; and deleting the at least one stored, predefined measurement path (column 11, lines 21 – 54 disclose, “an embodiment in which a greater portion of older location information becomes deleted while the more recent information is not deleted or only a small portion of the more recent information becomes deleted … The deletion may also be performed whenever a predefined amount of the available memory capacity at the register has been used or whenever any other predefined condition is met. (emphasis mine)”; it would be obvious to one of ordinary skill in the art to delete certain data based on certain conditions, such as the claimed condition)
With respect to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Muhonen et al into the invention of modified Froewis et al. The motivation for the skilled artisan in doing so is to gain the benefit of increasing free memory space by deleting unneeded data.

With respect to claim 9, Froewis et al, as modified, discloses:
the method of claim 7 (as applied to claim 7 above)
With respect to claim 9, Froewis et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
in response to the predefined number of storable, predefined measurement paths having been reached: determining a shortest measurement path of the stored, predefined measurement paths; and deleting the shortest measurement path
With respect to claim 9, Muhonen et al discloses:
in response to the predefined number of storable, predefined measurement paths having been reached: determining a shortest measurement path of the stored, predefined measurement paths; and deleting the shortest measurement path (column 11, lines 21 – 54 disclose, “an embodiment in which a greater portion of older location information becomes deleted while the more recent information is not deleted or only a small portion of the more recent information becomes deleted … The deletion may also be performed whenever a predefined amount of the available memory capacity at the register has been used or whenever any other predefined condition is met.” (emphasis mine); it would be obvious to one of ordinary skill in the art to delete certain data based on certain conditions, such as the claimed condition)
With respect to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Muhonen et al into the invention of modified Froewis et al. The motivation for the skilled artisan in doing so is to gain the benefit of increasing free memory space by deleting unneeded data.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Froewis et al (DE 102016120557 A1) (see attached machine translation) in view of Noda (US PgPub 20160341533), as applied to claims 1-2, 4, 6-7, 10-12, and 14-19 above, and further in view of Fritz et al (US PgPub 20080052488).

With respect to claim 13, Froewis et al, as modified, discloses:
the method of claim 11 (as applied to claim 11 above)
With respect to claim 13, Froewis et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
the data memory is formed as a hash table in which the plurality of predefined measurement paths are stored
a respective index value is assigned to each of the predefined measurement paths
the method comprises, for each of the plurality of predefined measurement paths, calculating an associated hash value based on the respective key value using a hash function
the respective has value defines the respective index value
the respective measurement path is accessed via the respective has value in the hash table
With respect to claim 13, Fritz et al discloses:
the data memory is formed as a hash table in which the plurality of predefined measurement paths are stored (abstract; figure 3, reference 10)
a respective index value is assigned to each of the predefined measurement paths (obvious in view of combination; paragraph 0039 of Fritz et al states, “In order to obtain an address for the memory location containing the selected hash table entry in the transition rule memory 10, this index value will be added to the start address of the transition rule table in this memory.”)
the method comprises, for each of the plurality of predefined measurement paths, calculating an associated hash value based on the respective key value using a hash function (obvious in view of combination; paragraph 0012 of Fritz et al states, “calculate a hash index based on the search key …”)
the respective hash value defines the respective index value (obvious in view of combination; see description of figure 3)
the respective measurement path is accessed via the respective hash value in the hash table (obvious in view of combination; This is how the data of modified Froewis et al would be accessed when incorporating a hash table, such as the one taught in Fritz et al)
With respect to claim 13, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fritz et al into modified Froewis et al. The motivation for the skilled artisan in doing so is to gain the benefit of simplifying data storage and access.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noda (EP3106944B1) discloses a method for controlling shape measuring apparatus.
Georgi et al (US PgPub 20180045511) discloses a method and device for determining actual dimensional properties of a measured object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARD S LIANG/Examiner, Art Unit 2857                                                                                                                                                                                                        10/18/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2857      
10/19/22